In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Bernhard, J.), dated April 23, 1993, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
A habeas corpus proceeding is not proper in the present case because even if the petitioner’s claims were meritorious, the only remedy would be a new trial, not immediate release from prison (see, People ex. rel. Fisher v Leonardo, 200 AD2d 844). Therefore, the application was properly denied. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.